Title: To John Adams from Benjamin Rush, 11 July 1806
From: Rush, Benjamin
To: Adams, John



My venerable & dear friend
Philadelphia July 11. 1806

At the request of my Wife I called upon a friend of mine a few days ago to borrow “the secret memoirs of the Court of St: Cloud.” He said he had not a copy of it—but politely put into my hands “Cumberlands memoirs of his own life”, which I have since filled up the leisure minutes of the day in reading. It is a pleasant Work, and contains a good deal of information of men and things which would otherwise have never been known. He met with the a common Share of disappointments in life, and with a few instances of Unkindness & broken promises from his friends, but upon the whole his life was prosperous, and happy. He moved in subordinate situations in Life, and often saw the events & characters he describes, through the medium of Other people’s glasses. How much more interesting would a Work of the same kind be, written by a man who was the principal Actor in the events which he describes, and who lived in those times which laid the foundation for the present convulsions among the Nations of the earth?!—I once suggested in a Whisper to Mrs. Adams at Mr Boudinots table, that the history of your political life drawn up by yourself would be an invaluable legacy to the public,—or to your family, if you should, forbid its publication.—I am the more anxious for such a record of opinions and facts, from the gross ignorance and errors which we daily hear and read, from men who were children, or not born in the memorable & eventful years which preceeded the American Revolution. The life of Washington has not lessned the number of those errors. Two military men of high rank have complained loudly of being overlooked in the details of the battles that are recorded in that history. One of them assured me it wa that the account of one of those battles was so different from what he observed to take place in it, that he did not believe for a while, that it was the same event. The historian of that work should not be blamed. He is candid and upright. His documents have deceived him. I know the execution of such a work as I have recommended will be attended with difficulties, if it is to should be written so as to meet the public eye, before the present tide in favor of error has spent itself. But it may be withheld for years, and approachd resorted to only by your family for faithful statements of facts, till time shall remove the persons, or lessen the influence of the families, that might be offended by it. I shall only mention a single fact to illustrate the injustice and error that take place with respect to opinions & facts events. upon When a proposal for mitigating the severity of our penal laws was first published in Pennsylvania, and solitary labor was recommended as a substitute for Whipping, Cropping, and Hanging, the late worthy Judge Bradford treated that proposal with good humored ridicule. A few years Afterwards, he adopted all the ideas he had & ridiculed, and defended them in a learned and eloquent pamphflet. He is now revered with Dr as one of the Authors of our new  system of Criminal law. Dr Franklin shares with him in that honor,—Although he never wrote a line, nor uttered a sentiment in favor of it to my knowledge, neither before nor After it had taken place in Pennsylvania.—
I once heard a pious minister of the Gospel, say, that “God threw away, kingdoms and empires upon the most worthless part of mankind.” May not the same thing be said in many instances of Fame?—There is a disease known among physicians by the name of “error loci”—if fame, is not thrown away upon the worthless part of mankind, it is certainly often given to those to whom it does not belong, thereby constituting an historical “error loci.”
But why this solicitude to establish historical, or political truth in our world?—In what single instance have mankind been the better for it? We not only repeat the errors of other people though warned by their confessions to avoid them, but we repeat errors in spite of our own experience and even of our own sufferings from them.
I have read two things in our papers lately with great pleasure, the first is the account of your grandson not being in either of the two schooners captured by the Spaniards in Miranda’s expedition, and the other is—the great respect paid to your name & Character at the late public dinner in Boston on the 4th: of July.—
My eldest Son is now, or was lately at Salem. He has, very contrary to my wishes & advice returned to the navy, in which he commands a gunboat. Had he been in new york when Miranda sailed, I have no doubt, he would have been an Adventurer in his wild, and ill digested enterprise.
I thank you for your friendly notice of the compliment paid to my medical opinions by the Court; and medical College at Berlin. The Account of it found its way into our papers very much against my inclinations, and without my knowledge, for however gratifying it might be to my friends, I did not wish to give pain to my enemies by making it public. For the same reason I have concealed, except from half a dozen persons, several other flattering marks of Attention to my medical opinions in other parts of the World. Providence  often gives men a Currency, which they neither wished for, nor expected among their fellow men. My aim when I began to practise medicine, was humbly and closely to tread in the footsteps of my illustrious masters. To be the Author of a new system of medicine, was as foreign to my wishes &c views & even wishes in my profession, as it is now is to be Archbishop of Canterbury, or President of the United States. Thus babes & sucklings often  take the place of the mighty and the wise in the Affairs of this World as well as in that which is to come.
To resume the subject of the memoirs of your life. Frederick the 2nd says asks in his seven years War, “What did human reason ever do great in human affairs.”?— Where great events are brought about apparently by human reason, men are often I believe prompted to accomplish them by motives that are contrary to right reason. I am led to make this remark by recollecting the Absurd, and frivolous reasons which were given by many of our patriots in 1776 for concurring in the seperation of our Country from G Britain. One of these men said to me—“I am now for Independence, since the King of G Britain has employed Hessian Mercenaries to  assist in subjugating us”—Foolish man! As if there was any difference between being killed by a Hessian & a British bayonet! Hundreds advocated the measure only because the Indians were let loose upon our western settlements, as if the British  decrees & Attempts to enslave us, were  rendered more Absolute  by that single link in the Chain that was contrived to bind us. Few—very few consented to our becoming an independent nation from the influence of causes and motives which rendered a our reunion with Great Britain as impracticable after what had passed on both sides in 1774 & 1775, as the reunion of a body dissevered from its head by the stroke of an Axe.  Still fewer were actuated by a prospect of the future & permanent safety  happiness and prosperity of our country. Indeed we were conducted with our eyes blindfolded obliquely directed, and backwards, in spite of ourselves, to the haven of peace and independance. We are the causes of our own misery in most cases, but all our happiness is seems to be forced upon us by the kind, and invisible hand of heaven.—
With respects and love as usual, I am my ever dear friend, every yours

Benjn: Rush